Exhibit 10.1

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release (hereinafter “Agreement”) is
hereby entered into effective this 14 th day of  December, 2007, between Celsion
Corporation (hereinafter “Celsion”) and William Hahne, MD (hereinafter
“Dr. Hahne”), who are collectively referred to herein as the “Parties.”

 

WHEREAS the Parties desire and agree to fully and finally resolve any and all
existing or potential issues, claims, causes of action, grievances and disputes
that do, or could relate thereto or arise out of their employment relationship
or severance thereof, without any admission of liability or finding or admission
that any of Dr. Hahne’s or Celsion’s rights, under any statute, claim or
otherwise, were in any way violated.  In consideration of the mutual promises
contained herein, and other good and valuable consideration as hereinafter
recited, the receipt and adequacy of which is hereby acknowledged, the Parties,
intending to be legally bound, agree as follows:

 

1.     The Parties agree that Dr. Hahne’s employment will voluntarily terminate
effective December 31, 2007.  The Parties further agree that they will cooperate
regarding all announcements of the Mr. Hahne’s decision to depart from Celsion
and that neither party will issue any release without consulting with and
obtaining the consent of the other Party regarding the statements to be
contained therein. The Parties agree that they will not unreasonably withhold
consent to such announcements.

 

2.     Beginning January 1, 2008, Celsion will commence paying Dr. Hahne
severance for a period of 3 months (January 1, 2008 to March 31, 2008). Such
payments will be made in accordance with Celsion’s regular payroll practices and
the amount will be at a rate equal to Dr. Hahne’s base rate of pay as of
November 1, 2007.  Celsion further agrees that it will pay the premiums
associated with Dr. Hahne’s continued participation in Celsion’s healthcare plan
under COBRA for a 6 month period beginning January 1, 2008, unless Mr. Hahne
earlier becomes eligible to participate in another healthcare plan.

 

3.     Celsion agrees to pay Mr. Hahne the amount equal to one (1) month’s rent
for Dr. Hahne’s apartment in Columbia, Maryland.

 

4.     As further consideration for this Agreement, Celsion agrees that
Dr. Hahne’s stock options shall vest immediately and remain fully exercisable in
accordance with their respective terms.

 

5.     Dr. Hahne agrees and acknowledges that Celsion owes him no wages,
benefits, compensation, property, stock or money of any kind or nature relating
to his employment with Celsion, except as expressly provided herein.

 

--------------------------------------------------------------------------------


 

6.     Dr. Hahne agrees that upon the separation of his employment with Celsion,
he will surrender to Celsion every item and every document that is Celsion’s
property (including but not limited to keys, records, vehicles, computers,
peripherals, computer files and disks, notes, memoranda, software, data,
inventory and equipment) or contains Company information, in whatever form.  All
of these materials are the sole and absolute property of Celsion.

 

7.     Dr. Hahne hereby agrees that he will, and hereby does, forever and
irrevocably release and discharge Celsion, its officers, directors, employees,
agents, affiliates, parents, subsidiaries, divisions, predecessors, purchasers,
assigns, representatives, successors, successors in interest, and customers from
any and all grievances, claims, actions or causes of action, obligations,
contracts, promises, damages, judgments, expenses, and liabilities, known or
unknown, whatsoever which he now has, has had, or may have, whether the same be
at law, in equity, or mixed, in any way arising from or relating to any act,
occurrence, or transaction before the date of this Agreement, including without
limitation his employment with and separation of employment with Celsion.  This
is a General Release.  Dr. Hahne expressly acknowledges that this General
Release includes, but is not limited to, Mr. Hahne’s intent to release Celsion
from any claim relating to his employment at Celsion, including, but not limited
to, tort and contract claims, arbitration claims, statutory claims, claims under
any state or federal wage and hour law or wage collection law, and claims of
age, race, color, sex, religion, handicap, disability, national origin,
ancestry, citizenship, marital status, retaliation, or any other claim of
employment discrimination under the Age Discrimination in Employment Act (29
U.S.C. §§ 626 et seq., “ADEA”), Title VII of the Civil Rights Acts of 1964 and
1991 as amended (42 U.S.C. §§ 2000e et seq.), the Employee Retirement Income
Security Act (29 U.S.C. §§ 1001 et seq.), the Consolidated Omnibus Budget
Reconciliation Act of 1985 (29 U.S.C. §§ 1161 et seq.), the Americans With
Disabilities Act (42 U.S.C. §§ 12101 et seq.), the Rehabilitation Act of 1973
(29 U.S.C. §§ 701 et seq.), the Family and Medical Leave Act (29 U.S.C. §§ 2601
et seq.), the Fair Labor Standards Act (29 U.S.C. §§ 201 et seq.), the Annotated
Codes of Maryland, and any other law relating to employment.

 

8.     To the fullest extent allowed by law, Dr. Hahne agrees not to sue Celsion
or to join in any lawsuit against Celsion or any other person or entity
specified in Paragraph 7 concerning any matter which arose prior to the date of
this Agreement.  Dr. Hahne further agrees and covenants not to make, file,
assist or encourage others in making or filing any lawsuits, complaints, or
other proceedings, including but not limited to any suits in the local or state
courts, the United States federal District Courts or any other court, against
Celsion, or any other person or entity specified in Paragraph 7.

 

 

 

2

--------------------------------------------------------------------------------


 

9.     Celsion hereby forever releases and irrevocably discharges Dr. Hahne from
any and all claims, demands, debts, actions, causes of action, obligations,
damages and liabilities which it has ever had, now has or could have with
respect to him, arising from or relating in any way, directly or indirectly, to
his employment with or separation from Celsion,  Celsion expressly acknowledges
that this constitutes a General Release in tort, contract and under any federal,
state or local law with respect to such matters.

 

10.   Dr. Hahne agrees that neither this Agreement nor the negotiations in
pursuance thereof shall be construed or interpreted to render him a prevailing
party for any reason, including but not limited to an award of attorney’s fees
or costs under any statute or otherwise.

 

11.   Dr. Hahne represents that he has not heretofore assigned or transferred,
or purported to assign or transfer, to any person or entity, any claim against
Celsion or portion thereof or interest therein, and that any such claim is not
assignable or transferable.

 

12.   The Parties further agree that this Agreement shall be binding upon and
inure to the benefit of the assigns, personal representatives, heirs, executors,
and administrators of Dr. Hahne and the assigns, personal representatives,
heirs, executors, administrators, affiliates, successors, predecessors,
subsidiaries, divisions, officers, purchasers, agents, representatives,
directors and employees of Celsion, that this Agreement contains and comprises
the entire agreement and understanding of the Parties, that there are no
additional promises or terms among the Parties other than those contained
herein, and that this Agreement shall not be modified except in writing signed
by each of the Parties hereto.

 

13.   The Parties further agree that this Agreement and the rights and
obligations hereunder shall be governed by, and construed in accordance with,
the laws of the State of Maryland regardless of any principles of conflicts of
laws or choice of laws of any jurisdiction.  The state courts of Maryland and,
if the jurisdictional prerequisites exist at the time, the United States
District Court for the District of Maryland, shall have sole and exclusive
jurisdiction to hear and determine any dispute or controversy arising under or
concerning this Agreement.

 

14.   If any terms of the above provisions of this Agreement are found null,
void or inoperative, for any reason, the remaining provisions will remain in
full force and effect.  The language of all parts of this Agreement shall in all
cases be construed as a whole, according to its fair meaning, and not strictly
for or against either of the Parties.

 

 

 

3

--------------------------------------------------------------------------------


 

15.   If Celsion seeks a restraining order, injunction or any other relief,
including but not limited to damages, against Dr. Hahne as a result of his
breach of any provision of this Agreement, and recovers any such relief,
Dr. Hahne shall reimburse Celsion for the attorney’s fees, costs and other
expenses it incurred obtaining that relief (even if other relief were denied).

 

16.   Dr. Hahne represents that he has read this Agreement, that he understands
all of its terms, that he had a reasonable amount of time to consider his
decision to sign it, that he had the opportunity to discuss the terms of this
Agreement with an attorney of his choice, that in executing this Agreement he
does not rely and has not relied upon any representation or statements made by
any of Celsion’s agents, representatives, or attorneys with regard to the
subject matter, basis, or effect of the Agreement, and that he enters into this
Agreement voluntarily, of his own free will and with knowledge of its meaning
and effect.

 

17.   Dr. Hahne understands that he has had twenty-one (21) days from the date
of his receipt of this Agreement, to consider his decision to sign it with
respect to claims arising under the ADEA.  Dr. Hahne expressly agrees that any
changes made will not restart the 21 day period for considering whether to sign
this Agreement as to such claims.  By signing this Agreement, Mr. Hahne
expressly acknowledges that his decision to sign this Agreement was knowing and
voluntary, not induced by fraud, misrepresentation, or improper means, and of
his own free will.

 

18.   Dr. Hahne acknowledges that he may revoke this Agreement only as it
pertains to claims under the ADEA for up to and including seven (7) days after
his execution of this Agreement, and that the aspects of this Agreement
regarding his release of claims under the ADEA shall not become effective until
the expiration of seven (7) days from the date of his execution of this
Agreement.  This provision regarding revocation shall have no effect on the
validity and enforceability of any other term, condition or provision of this
Agreement, which becomes effective when signed.

 

 

4

--------------------------------------------------------------------------------


 

19.   Celsion hereby advises Mr. Hahne to consult with an attorney prior to
executing this agreement.

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement  effective as
of the day and year first above written.

 

/s/ William Hahne

 

December 14, 2007

William Hahne, MD

 

Date

 

 

 

 

 

 

 

 

 

/s/ Michael H. Tardugno

 

December 14, 2007

Michael H. Tardugno

 

Date

For: Celsion Corporation

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------